Citation Nr: 1032651	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for lumbar degenerative disc 
disease with chronic pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to May 
1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada, which denied service 
connection for lumbar degenerative disc disease with chronic 
pain.  In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The Board initially remanded this case in April 2008, among other 
reasons, so that the RO could obtain Social Security 
Administration (SSA) records.  The RO made an error in the 
request for records necessitating a follow-up attempt.  Thus, the 
Board remanded the case again in August 2009.  The record shows 
that the RO continues to make the same error in requesting the 
records from the SSA.  Thus, this case must be remanded for a 
third time.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was granted Social Security Administration (SSA) 
benefits, in part due to his back disability, in October 1997.  
However, the supporting medical records used to make this 
decision are not in the claims file.  The Board remanded this 
case in April 2008 so that the SSA records could be obtained 
pursuant to 38 C.F.R. § 3.159(c)(2).  The RO made a request for 
the SSA records in May 2008 but one digit was off in the 
Veteran's social security number.  His correct social security 
number ends in 8628.  The last four digits used by the RO, in 
error, were 3628.  As expected, the SSA came back with a negative 
response.  

So the Board remanded the case again in August 2009 so that the 
correct social security number could be used.  The RO made 
another request in September 2009; again using the wrong social 
security number.  Again, the SSA responded that they did not have 
any records under that social security number.

The RO is advised that the Board is obligated by law to ensure 
that the RO complies with its directives.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the supporting medical records 
used to grant SSA benefits in October 1997 
using the correct social security number 
ending in 8628.  (Two previous attempts have 
been made using the wrong social security 
number.)

2.  Thereafter any additional development 
deemed necessary should be conducted.  If the 
issue claimed on appeal remains denied, issue 
the Veteran a supplemental statement of the 
case and allow him and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



